Exhibit 10.27

 

ACCOUNTS RECEIVABLE PURCHASE MODIFICATION AGREEMENT

 

This Accounts Receivable Purchase Modification Agreement is entered into as of
September 19, 2003, by and between EGAIN COMMUNICATIONS CORPORATION (the
“Seller”) and Silicon Valley Bank (“Buyer”).

 

1.    DESCRIPTION OF EXISTING INDEBTEDNESS: Among other indebtedness which may
be owing by Seller to Buyer, Seller is indebted to Buyer pursuant to, among
other documents, a Accounts Receivable Purchase Agreement, dated September 24,
2002 by and between Seller and Buyer, as may be amended from time to time, (the
“Accounts Receivable Purchase Agreement”). Capitalized terms used without
definition herein shall have the meanings assigned to them in the Accounts
Receivable Purchase Agreement.

 

Hereinafter, all indebtedness owing by Seller to Buyer shall be referred to as
the “Indebtedness”.

 

2.    DESCRIPTION OF COLLATERAL. The Collateral as described in the Accounts
Receivable Purchase Agreement secures repayment of the Indebtedness.

 

Hereinafter, the above-described security documents and guaranties, together
with all other documents securing repayment of the Indebtedness shall be
referred to as the “Security Documents”. Hereinafter, the Security Documents,
together with all other documents evidencing or securing the Indebtedness shall
be referred to as the “Existing Documents”.

 

3.    DESCRIPTION OF CHANGE IN TERMS.

 

  A. Modification(s) to Accounts Receivable Purchase Agreement, effective as of
the date first written above:

 

  1. Section 3.2 entitled “Finance Charges” is hereby amended in its entirety to
read as follows:

 

On each Reconciliation Date Seller shall pay to Buyer a finance charge in an
amount equal to the greater of (i) 7.00% or (ii) 3.00 percentage points above
Prime Rate per annum of the average daily Account Balance outstanding during the
applicable Reconciliation Period (the “Finance Charges”). Buyer shall deduct the
accrued Finance Charges from the Reserve as set forth in Section 3.5 below.

 

  2. Section 16 entitled “Term and Termination” is hereby amended in part to
provide that the term of this Agreement shall be through December 31, 2003.

 

4.    CONSISTENT CHANGES. The Existing Documents are each hereby amended
wherever necessary to reflect the changes described above.

 

5.    NO DEFENSES OF SELLER. Seller agrees that, as of this date, it has no
defenses against the obligations to pay any amounts under the Indebtedness.

 

 

1



--------------------------------------------------------------------------------

6.    CONTINUING VALIDITY. Seller understands and agrees that in modifying the
existing Indebtedness, Buyer is relying upon Seller’s representations,
warranties, and agreements, as set forth in the Existing Documents. Except as
expressly modified pursuant to this Accounts Receivable Purchase Modification
Agreement, the terms of the Existing Documents remain unchanged and in full
force and effect. Buyer’s agreement to modifications to the existing
Indebtedness pursuant to this Accounts Receivable Purchase Modification
Agreement in no way shall obligate Buyer to make any future modifications to the
Indebtedness. Nothing in this Accounts Receivable Purchase Modification
Agreement shall constitute a satisfaction of the Indebtedness. It is the
intention of Buyer and Seller to retain as liable parties all makers and
endorsers of Existing Documents, unless the party is expressly released by Buyer
in writing. No maker, endorser, or guarantor will be released by virtue of this
Accounts Receivable Purchase Modification Agreement. The terms of this paragraph
apply not only to this Accounts Receivable Purchase Modification Agreement, but
also to any subsequent Accounts Receivable Purchase modification agreements.

 

This Accounts Receivable Purchase Modification Agreement is executed as of the
date first written above.

 

SELLER:

  BUYER: EGAIN COMMUNICATIONS CORPORATION   SILICON VALLEY BANK By:
________________________________   By: _______________________________ Name:
______________________________   Name: _____________________________ Title:
_______________________________   Title: ______________________________

 

2